Citation Nr: 0204849	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  98-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran had active service from August 1989 to October 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

The veteran was scheduled for a Travel Board hearing before a 
member of the Board in May 2000.  He failed to report for 
this hearing and subsequently requested that he be afforded a 
hearing before a Member of the Board at the RO, via 
videoconference.  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (2001)), the 
Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns. 

Therefore the RO should schedule the veteran for a Board 
videoconference hearing at the RO at the soonest available 
opportunity, with notice to the veteran (at his last known 
address of record) and his representative, the Virginia 
Department of Veterans Affairs (VADVA).  The Board notes that 
in correspondence received in April 2002 the veteran reported 
his current address as 25 Maiden Lane, Spotswood, New Jersey, 
08884.

Accordingly, this matter is hereby remanded to the RO for the 
following:

Schedule the veteran for a Board 
videoconference hearing at the earliest 
available opportunity, with appropriate 
notification to the veteran and his 
representative, the VADVA.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record.  After the hearing is held, the 
claims file should be returned to the 
Board in accordance with current 
applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




